         Case 1:21-mc-00675-RP Document 12 Filed 09/13/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION




 IN RE: ROBERT TAULER                           Civil Action No. 1:21-mc-00675-RP




                                MOTION TO QUASH

      On September 10, 2021, Mr. Tauler served the attached subpoena on Robert

Kinney requesting his appearance at a hearing in this matter on October 15, 2021. See,

Dkt. 2; Dkt. 4. First, Kinney is willing to attend the hearing. Second, it is not clear

whether this is an evidentiary hearing allowing for witness testimony. Third, Kinney

does not believe he has anything relevant to provide the Court other than what is already

in the record. Should this be an evidentiary hearing at which the Court desires Kinney’s

attendance, Kinney will gladly attend. Otherwise, Kinney hereby respectfully moves that

the Court quash the attached subpoena.

Dated: September 13, 2021                      Respectfully Submitted,

                                               /s/ Robert E. Kinney
                                               Robert E. Kinney
                                               Texas State Bar No. 00796888
                                               Robert@KinneyPC.com

                                               Robert E. Kinney
                                               824 West 10th Street, Suite 200
                                               Austin, Texas 78701
                                               Tel: (512) 636-1395
